Case 1:15-cv-00474-TJH Document 82

Jason R.N. Monteleone

JOHNSON & MONTELEONE, L.L.P.
405 South Eighth Street, Suite 250
Boise, Idaho 83702

Telephone: (208) 331-2100

Facsimile: (208) 947-2424
jason@treasurevalleylawyers.com
Idaho State Bar No. 5441

Attorneys for Plaintiff

Filed 02/26/19 Page 1 of 14

IN THE UNITED STATES DISTRICT COURT
IN AND FOR THE DISTRICT OF IDAHO

 

Joshua Michael Nall,
Plaintiff
v.

Warden Keith Yordy, Idaho Department of
Correction, and CERT Members Cpl.
Tyler Nicodemus, Sgt. M. Tamez,
Operator Fish, Operator Cpl. R. Hiese,
Operator Trevor D. Lewis, Sgt. Frasier,
and Sgt. Segadelli, and John/Jane Does I
through X, whose true identities are
presently unknown,

Defendants

 

Case No. 1:15-CV-00474-TJH

MEMORANDUM IN OPPOSITION
TO IDOC DEFENDANTS’ MOTION
FOR SUMMARY JUDGMENT (Dkt.
73)

 

COMES NOW Plaintiff, by and through his counsel of record, Jason R.N.

Monteleone of the law firm of Johnson & Monteleone, L.L.P., and hereby submits this

Memorandum in Opposition to IDOC Defendants’ Motion for Summary Judgment (Dkt.

73).

MEMORANDUM IN OPPOSITION TO IDOC DEFENDANTS’
MOTION FOR SUMMARY JUDGMENT (Dkt. 73) -- 1
Case 1:15-cv-00474-TJH Document 82 Filed 02/26/19 Page 2 of 14

INTRODUCTION

This is a Fourth Amendment/Eighth Amendment excessive force/cruel punishment
case. In such cases, not surprisingly, there are two, very different versions of what
happened to Plaintiff on the date of loss, June 3, 2015.

Though a graduated use of force procedure was to be utilized, it was not followed
by the Critical Emergency Response Team (“CERT”) members during the altercation on
June 3, 2015, involving Plaintiff. Plaintiff can present sufficient evidence that he was
subjected to excessive force, and this factual reality prevents the entry of summary
judgment in the case sub judice on the basis of qualified immunity. Moreover, Plaintiff
can establish the excessiveness of the force perpetrated against him through testimony
other than his own.

Casey Eggiman and Paul Spencer, two (2), correctional officers who were
employed by IDOC and witnessed the events which are the basis of the instant litigation
have testified, during their depositions, that excessive force was used on Plaintiff on the
date in question. Affidavit of Counsel in Opposition to IDOC Defendants’ Motion for
Summary Judgment (hereafter “Affidavit of Counsel’), filed herewith, Ex. 1 (Deposition of
Casey Eggiman (hereafter “Eggiman Depo.”)) at 16:21-17:7; Affidavit of Counsel, Ex. 2
(Deposition of Paul Spencer (hereafter “Spencer Depo.”)) at 30:25-31:16. The deposition
testimony of these witnesses establishes a number of genuine issues of material fact which
directly bear on the issue of qualified immunity and preclude the entry of summary
judgment:

1.) Both Eggiman and Spencer were IDOC correctional officers on the date of loss

and were working in Unit 8 at the Idaho State Correctional Institution (“ISCI’),

MEMORANDUM IN OPPOSITION TO IDOC DEFENDANTS’
MOTION FOR SUMMARY JUDGMENT (Dkt. 73) -- 2
Case 1:15-cv-00474-TJH Document 82 Filed 02/26/19 Page 3 of 14

where the greatest amount of excessive force was exacted upon Plaintiff.
Eggiman Depo. at 5:12-14; Spencer Depo, at 6:6-11. Though Plaintiff was
subjected to excessive force by the CERT members at Units 7 and 9 at ISCI
also on the day in question.

2.) Eggiman had been employed with IDOC for a year and a half at the time of the
relevant incident, and Spencer had been with IDOC for eighteen (18) years.
Eggiman Depo. at 5:3-11; Spencer Depo. at 7:21-8-1.

3.) Plaintiff was not physically resisting the CERT members, was not being
physical or aggressive toward the CERT members, and was only enquiring as
to why he was being handcuffed behind his back, shackled at the ankles,
wearing only his underwear, and being treated so aggressively by the CERT
members. Eggiman Depo. at 13:17-14:22, 19:10-19, 22:23-23:18, 27:3-28:6,
and 32:1-33:5; Spencer Depo. at 20:9-22:23, 26:21-27:11, 38:16-18, and 47:11-
48:20.

4.) At least one CERT member was telling Plaintiff, ...[T]o shut the fuck up.”
Eggiman Depo, at 27:3-18.

5.) Plaintiff was not a particularly difficult inmate with whom to interact, nor was
he known to be violent. Eggiman Depo. at 17:22-18:2; Spencer Depo. at 24:21-
25:18.

6.) The use of force used by the CERT members on Plaintiff was excessive, though
he was not resisting their efforts. Eggiman Depo. at 16:21-17:7, 19:10-19, 28:7-

29:15, 34:2-10, and 37:11-39:8; Spencer Depo. at 30:25-31:19.

MEMORANDUM IN OPPOSITION TO IDOC DEFENDANTS’
MOTION FOR SUMMARY JUDGMENT (Dkt. 73) -- 3
Case 1:15-cv-00474-TJH Document 82 Filed 02/26/19 Page 4 of 14

7.) IDOC’s employees were trained to use a graduated use of force at the Police
Officer Secondary Training (“POST”) Academy. Eggiman Depo. at 26:16-25.

8.) The CERT members “dragged” Plaintiff from the strip-out cage in Unit 8 to a
cell, as he was unable to walk on his own volition. Eggiman Depo. at 33:6-17.

9.) In June 2015, it was clearly established law that excessive force was illegal, and
IDOC’s employees were trained in this fashion at POST. Eggiman Depo. at
40:13-16 and 42:3-7.

10.) The processing cage or “strip-out cage” in Unit 8 was only 4’x4’x7’, and
this is where the CERT members split open Plaintiffs skull by bashing it off
the cinder block walls and the metal grates of the very small confinement area.
Spencer Depo. at 39:9-40:2, 44:19-45:17, 47:11-48:20, and 50:7-25.

11.) Correctional Officer Spencer never witnesses so much blood in any
maneuver at IDOC in his twenty-one (21) years of employment with IDOC.
Spencer Depo. at 58:11-25.

Where excessive force is used in violation of clearly established law, the state actor

(here, the seven (7) CERT members) are not entitled to qualified immunity. Both
Correctional Officers Eggiman and Spencer have testified that it was clearly established
law, as of the date of this excessive force incident, that the use of excessive force violated
clearly established law. Eggiman Depo. at 40:13-16 and 42:3-7; Spencer Depo. at 14:2-
11.

In light of the foregoing facts demonstrating that Plaintiff was subjected to

excessive force, there is a factual issue as to whether the CERT members violated clearly

established law. Thus summary judgment is inappropriate on this basis in the case at bar.

MEMORANDUM IN OPPOSITION TO IDOC DEFENDANTS’
MOTION FOR SUMMARY JUDGMENT (Dkt. 73) -- 4
Case 1:15-cv-00474-TJH Document 82 Filed 02/26/19 Page 5 of 14

STANDARD OF REVIEW

Summary judgment is to be granted when the pleadings, depositions, answers to
interrogatories and admissions on file, together with the affidavits, if any, show that there
is no genuine issue as to any material fact and that the moving party is entitled to judgment
as amatter of law. Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S.Ct. 2548, 2553, 91
L.Ed.2d 265 (1986). “The movant must discharge the burden the Rules place upon him: It
is not enough to move for summary judgment with a conclusory assertion that the plaintiff
has no evidence to prove his case.” Celotex Corp., 477 U.S. at 328, 106 S.Ct. at 2555, 91
L.Ed.2d 265 (1986).

The burden facing a defendant moving for summary judgment is a difficult one.
Willis v. Roche Biomedical Laboratories, Inc., 21 F.3d 1368, 1371-1372 ‘eu Cir. 1994),
“,.[C]ourts must be vigilant in determining whether either an inference or circumstantial
evidence might suffice to create the existence of a factual dispute about the claim, lest courts
use summary judgment as a 'catch penny contrivance to take unwary litigants into [their] toils
and deprive [the litigants] of a trial [to which they are actually entitled].'” Fontenot v.
Upjohn, 780 F.2d 1190, 1197 (Sth Cir. 1986).

"At the summary judgment stage, the judge's function is not himself to weigh the
evidence and determine the truth of the matter, but to determine whether there is a genuine
issue for trial." Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249, 106 S.Ct. 2505, 2510,
91 L.Ed.2d 202 (1986). Indeed, a court's determination of a summary judgment motion
requires deference to the nonmoving party, and any doubt as to the existence of a genuine
issue for trial should be resolved in favor of the nonmoving party. Adickes v. S.H. Kress &

Co., 398 U.S. 144, 158-159, 90 S.Ct. 1598, 1609, 26 L.Ed.2d 142 (1970).

MEMORANDUM IN OPPOSITION TO IDOC DEFENDANTS’
MOTION FOR SUMMARY JUDGMENT (Dkt. 73) -- 5
Case 1:15-cv-00474-TJH Document 82 Filed 02/26/19 Page 6 of 14

ARGUMENTS AND AUTHORITIES
IDOC Defendants, to wit, the seven (7) CERT members named herein, have moved

this Court for summary judgment based on qualified immunity. However,

“Because [the excessive force inquiry] nearly always

requires a jury to sift through disputed factual contentions,

and to draw inferences therefrom, we have held on many

occasions that summary judgment or judgment as a matter

of law _in excessive _force cases should he granted

sparingly.” Smith v. City of Hemet, 394 F.3d 689, 701 (9th

Cir.2005) (en banc) (alteration in original) (internal

quotation marks omitted); see also Espinosa, 598 F.3d at

537 (“[T]his court has often held that in police misconduct

cases, summary judgment should only be granted ‘sparingly’

because such cases often turn on credibility determinations

by a jury.”).
Glenn v. Washington Cty., 673 F.3d 864, 871 (9th Cir. 2011) (emphasis added). There are
two questions in the qualified immunity analysis: (1) whether there was a deprivation of a
constitutional right; and (2) whether that constitutional or statutory right was “clearly
established” at the time of the incident. See Dunklin v. Mallinger, No. C-11-01275-JCS,
2013 WL 1501446, at 18 (N.D.Cal. Apr. 10, 2013), aff'd, 611 F. App’x 436 (9th Cir.
2015)(citing Saucier v. Katz, 533 U.S. 194, 121 S. Ct. 2151, 150 L.Ed.2d 272
(2001)); Pearson, 555 U.S. at 232. The analysis does not need to be done in any particular
order. Jd. In the case at bar, factual disputes prevent summary judgment as to both
questions. Additionally, not only are the facts to be construed most favorably to the non-
moving party, Plaintiff here, but Plaintiff is entitled to rely on inconsistencies in the
testimony of law enforcement.

The nature of a fatal officer-involved shooting is that the

decedent cannot testify. In such circumstances, precedent
permits the decedent’s account to be constructed,

MEMORANDUM IN OPPOSITION TO IDOC DEFENDANTS’
MOTION FOR SUMMARY JUDGMENT (Dkt. 73) -- 6
Case 1:15-cv-00474-TJH Document 82 Filed 02/26/19 Page 7 of 14

circumstantially, from inconsistencies in the officers’
testimony. The Ninth Circuit makes plain:

In cases where the best (and usually only) witness
who could offer direct testimony for the plaintiff
about what happened before a shooting has died,
our precedent permits the decedent’s version of
events to be constructed circumstantially from
competent expert and physical evidence, as well as
from inconsistencies in the testimony of law
enforcement.

George v. Morris, 736 F.3d 829, 834-35 (9th Cir.2013)
(citing Scott v. Henrich,39 F.3d 912, 915 (9th
Cir.1994); Santos v. Gates, 287 F.3d 846, 852 (9th Cir.2002)
(“Nowhere in our cases have we held that police misconduct
may be proved only through direct evidence.”)).
Estate of Crawley v. McRae, No. 1:13-CV-02042-LJO, 2015 WL 5432787, at *2 (E.D.Cal.

Sept. 15, 2015).

I, THERE ARE AT LEAST QUESTIONS OF FACT PREVENTING
SUMMARY JUDGMENT AS TO WHETHER THERE WAS A
DEPRIVATION OF A CONSTITUTIONAL RIGHT HELD BY PLAINTIFF;
AS SUCH, SUMMARY JUDGMENT IS NOT APPROPRIATE ON THE
BASIS OF QUALIFIED IMMUNITY.

In the case at bar, the nature and quality of the intrusion on the Plaintiff's Fourth and Eighth

Amendment interests is hotly contested and thus should be presented to a jury, not

summarily adjudicated. Again, where excessive force is used in violation of clearly

established law, the state actor (here, the seven (7) CERT members) are not entitled to
qualified immunity. Both Correctional Officers Eggiman and Spencer have testified that
it was clearly established law, as of the date of this excessive force incident, that the use of

excessive force violated clearly established law. Eggiman Depo. at 40:13-16 and 42:3-7;

Spencer Depo. at 14:2-11.

MEMORANDUM IN OPPOSITION TO IDOC DEFENDANTS’
MOTION FOR SUMMARY JUDGMENT (Dkt. 73) -- 7
Case 1:15-cv-00474-TJH Document 82 Filed 02/26/19 Page 8 of 14

The second step requires the Court to evaluate the government's interest in relation
to the nature and quality of intrusion. The countervailing governmental interests at stake
in the case at bar should be addressed by consideration the following factors: (1) the
severity of the crime at issue, (2) whether the suspect posed an immediate threat to the
safety of the officers or others, (3) whether she was actively resisting arrest, (4) the
availability of less intrusive alternatives to the force employed, (5) whether proper
warnings were given, and (6) whether it should have been apparent to the officers that the
person they used force against was emotionally disturbed.! Because the nature and quality
of the intrusion into the Plaintiffs’ Fourth Amendment rights is the highest level of serious

intrusiveness, the governmental interests at stake must be correspondingly high.

1. Severity of the crime.

Reviewing the facts in the light most favorable to Plaintiff, there was no crime being
committed at all, let alone a severe crime, on the date of loss relevant to the instant action.
When the CERT members began their interaction with Plaintiff, there was no crime being
investigated relative to Plaintiff himself; more importantly, Plaintiff was never charged
with any crime nor found in possession of any contraband. No person other than Plaintiff
was in any danger or jeopardy. Plaintiff did not and had not hurt anyone.

Plaintiff does recognize that there is an important, governmental interest in properly
executing certain law enforcement duties. However, “...[T]he use of force that may be

justified by that interest. . .necessarily differs both in degree and in kind from the use of

 

MEMORANDUM IN OPPOSITION TO IDOC DEFENDANTS’
MOTION FOR SUMMARY JUDGMENT (Dkt. 73) -- 8
Case 1:15-cv-00474-TJH Document 82 Filed 02/26/19 Page 9 of 14

force that would be justified against a person who has committed a crime or who poses a
threat to the community.” Booke v. Cty. of Fresno, 98 F. Supp. 3d 1103, 1119 (E.D.Cal.
2015)(citing Bryan v. MacPherson, 630 F.3d 805, 829 (9th Cir. 2010)).

In the case at bar, even though the CERT members were searching for suspected
contraband at ISCI, that did not afford them carte blanche to beat and seriously injure
Plaintiff. When the officers arrived, Plaintiff was residing calmly and resting in Unit 7.
He had no contraband on his person or in his cell. Thus the excessive use of force in the
case sub judice is inherently suspect. This is particularly true in light of the deposition
testimony of Correctional Officers Eggiman and Spencer that the CERT members used

excessive force on Plaintiff, as set forth above.

2. Immediate threat to safety.

As stated above, when the officers first arrived on scene, Plaintiff was resting in his
cell. He was not being combative, aggressive, or resisting the CERT members’ action, as
set forth above.

Given this evidence, Plaintiff did not pose an immediate threat to the CERT
members or to others at the time physical force and violence was used against Plaintiff.
The Ninth Circuit has made clear that, “...[T]he desire to resolve quickly a potentially
dangerous situation is not the type of governmental interest that, standing alone, justifies
the use of force that may cause serious injury.” Estate of Crawley v. McRae, No. 1:13-CV-
02042-LJO, 2015 WL 5432787, at *29 (E.D.Cal. Sept. 15, 2015)(citing, Glenn, 673 F.3d
at 876-77 (9th Cir.2011))(quoting Deorle, 272 F.3d at 1281); see also Mattos v.

Agarano, 661 F.3d 433, 451 (9th Cir. 2011). These circumstances also weigh against using

MEMORANDUM IN OPPOSITION TO IDOC DEFENDANTS’
MOTION FOR SUMMARY JUDGMENT (Dkt. 73) -- 9
Case 1:15-cv-00474-TJH Document 82 Filed 02/26/19 Page 10 of 14

significant force, as we have here that resulted in a head injury with significant bleeding

and other injuries requiring medical attention.

3. Plaintiff was not actively resisting the actions of the CERT members.

Again, at the time this incident occurred, there was no crime being committed, nor
was anyone in imminent danger. As set forth above, Plaintiff was not resisting the CERT
members’ actions, was handcuffed behind his back, was shackled at the ankle, was only
wearing his underwear, and simply wanted to know why he was being handled so
aggressively.

Other Ninth Circuit cases have held that facts of this nature do not weigh in favor
of using significant force. See, e.g., Ostling v. City of Bainbridge Island, 872 F.Supp.2d
1117, 1129 (W.D.Wash. 2012) (“The Court cannot determine as a matter of law that it was
reasonable to tase a mentally-ill man who had committed no crime when the officers might
simply have backed away from the encounter where the deceased man was in his apartment
allegedly threatening police with a double headed ax at the time he was shot.”). Further,
the Ninth Circuit has instructed that resistance, “...[S]hould not be understood as a binary
state, with resistance being either completely passive or active. Rather, it runs the gamut
from the purely passive protestor who simply refuses to stand, to the individual who is
physically assaulting the officer.” Hesterberg v. United States, 71 F. Supp. 3d 1018, 1030
(N.D.Cal. 2014)(citing Bryan, 630 F.3d at 830). Given the fact that there was no crime
being committed and that Plaintiff was following the officers’ commands, albeit with

vociferous questioning as to what was going on, this factor weighs in Plaintiffs’ favor.

MEMORANDUM IN OPPOSITION TO IDOC DEFENDANTS’
MOTION FOR SUMMARY JUDGMENT (Dkt. 73) -- 10
Case 1:15-cv-00474-TJH Document 82 Filed 02/26/19 Page 11 of 14

4. Availability of less intrusive alternatives.

In the case at bar, at least two correctional officers have testified that the CERT
members’ use of force was excessive. Correctional Officers Eggiman and Spencer
specifically stated this in their depositions, as set forth above. In turn, it is axiomatic that
the CERT members had less intrusive alternatives at their disposal. At a minimum, there
is a genuine issue of material fact on this point.

There were other less intrusive force means that should have been considered. For
example, the officers could have been considered using employee presence first. Or, they
could have examined witnesses. The officers could have backed up. A canine unit could
have been used. It is a cornerstone of §1983 excessive force cases that:

[PJolice are required to consider what other tactics if any

were available to effect the arrest.” Bryan, 630 F.3d at 831

(alterations and internal quotation marks omitted). This

inquiry, however, does not disrupt the “settled principle that

police officers need not employ the least intrusive degree of

force possible;” rather, it “merely recognize[s] the equally

settled principle that officers must consider less intrusive

methods of effecting the arrest and that the presence of

feasible alternatives is a/factorto include in [the]

analysis. Jd. at 831 n. 15 (internal quotation marks omitted).
Hesterberg v. United States, 71 F. Supp. 3d 1018, 1032 (N.D.Cal. 2014). While two of the
correctional officers would have considered alternative force measures, there were other
options available that were not considered.

At least one Ninth Circuit case has recognized that the number of officers available
changes the “tactical calculus” because multiple officers have more ways to resolve the
situation without the need for deadly force. See, Estate of Crawley v. McRae, No. 1:13-

CV-02042-LJO, 2015 WL 5432787, at 32 (E.D.Cal. Sept. 15, 2015)(citing, Bryan, 630

F.3d at 831). The fact that there were multiple officers again weighs in favor of using less

MEMORANDUM IN OPPOSITION TO IDOC DEFENDANTS’
MOTION FOR SUMMARY JUDGMENT (Dkt. 73) -- 11
Case 1:15-cv-00474-TJH Document 82 Filed 02/26/19 Page 12 of 14

force. There were no less than seven (7) CERT members responding to this incident, three

(3) of whom literally dragged Plaintiff around in Unit 8 after intentionally knocking his

head off of cinder block walls and a metal grate in the strip-out cage in Unit 8.

On the factual record set forth above, there is clearly a factual dispute at to whether
the CERT members’ excessive use of force violated Plaintiff's constitutional rights under
the Fourth and Eighth Amendments to the U.S. Constitution. That certainly incorporates,
in light of the training provided by POST, that these state actors violated clearly established
law, when they used excessive force against Plaintiff. As such, these individuals are not
entitled to qualified immunity. At a minimum, genuine issues of material fact exist which
preclude the entry of summary judgment for the CERT members.

Il. PLAINTIFF DOES NOT OBJECT TO THE DISMISSAL OF WARDEN
KEITH YORDY FROM THE INSTANT ACTION, BUT IDOC SHOULD
REMAIN A PROPER PARTY ON THE BASIS OF RESPONDEAT
SUPERIOR, AS ALL CERT MEMBERS WERE EMPLOYEES OF IDOC.
With the instant memorandum, Plaintiff does not oppose the dismissal of Warden

Keith Yordy from the instant action. However, all CERT members were employed by

IDOC. Spencer Depo. at 17:22-18:18. As such, IDOC may be held vicariously liable for

the actions of its employees in this excessive force case. Thus IDOC should not be

dismissed from the case at bar.

CONCLUSION
There are questions of fact related to IDOC Defendants’/CERT members’ qualified
immunity defense. Therefore, IDOC Defendants’/CERT Members’ Motion for Summary

Judgment (Dkt. 73) should be denied.

MEMORANDUM IN OPPOSITION TO IDOC DEFENDANTS’
MOTION FOR SUMMARY JUDGMENT (Dkt. 73) -- 12
Case 1:15-cv-00474-TJH Document 82 Filed 02/26/19 Page 13 of 14

DATED: This 2©& day of February, 2019.

JOHNSON & MONTELEONE, L.L.P.

a R.N. Monteleotte
ttorneys for Plaintiff _ f+

  
 
 

  
   

MEMORANDUM IN OPPOSITION TO IDOC DEFENDANTS’
MOTION FOR SUMMARY JUDGMENT (Dkt. 73) -- 13
Case 1:15-cv-00474-TJH Document 82 Filed 02/26/19 Page 14 of 14

CERTIFICATE OF MAILING, DELIVERY, OR FACSIMILE TRANSMISSION

I CERTIFY that on February 26, 2019, I caused a true and correct copy of the

foregoing document to be:

 

QL) Mailed

Q) Hand Delivered

CM/ECF Electronic Filing

Q) Transmitted Fax Machine
to: (208) 336-7031

L) Transmitted Via E-Mail
to:

 

 

Michael J. Elia, Esq.

Craig D. Stacey, Esq.

MOORE, ELIA, KRAFT & HALL, L.L.P.
702 W. Idaho Street, Ste. 800

P. O. Box 6756

Boise, ID 83702

 

JOHNSON & MONTELEONE, L.L.P.

ee EWA 4

Jasén R.N. Monteleone
Attorneys for Plaintiff

  

MEMORANDUM IN OPPOSITION TO IDOC DEFENDANTS’
MOTION FOR SUMMARY JUDGMENT (Dkt. 73) -- 14

 
